EXHIBIT 10.2

AMENDMENT TO THE MANAGEMENT TRANSITION PLAN

This Amendment (the “Amendment”) to the Avigen, Inc. Management Transition Plan
(the “Plan”) is effective as of November 9, 2009,

     WHEREAS, Section 11 of the Plan provides that the Company may amend the
Plan and any Management Transition Plan Eligibility Notice at any time (subject
to approval by certain Plan participants if such amendment or termination
reduces Plan benefits of any Plan participant); and

     WHEREAS, the Company, acting through its Board of Directors, deems it
advisable to amend the Plan and each Management Transition Plan Eligibility
Notice of each Plan participant, as set forth herein (such Amendment not having
the effect of reducing Plan benefits of any Plan participant).



NOW, THEREFORE, Section 11 of the Plan is hereby amended to add the following
sentence to the end thereof:

“In accordance with Section 1.409A-3(j)(ix)(B) of the Treasury Regulations, the
Plan and each Management Transition Plan Eligibility Notice thereunder shall
terminate upon the effective date of a Change in Control that constitutes a
“change in control event” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations, with the result that (i) any Participant who, coincident
with or prior to such Plan termination, has experienced an Involuntary
Termination or a Constructive Termination shall receive an accelerated lump sum
payment, within thirty (30) days following such Plan termination, of all salary
continuation payments to which he or she may be entitled at that time or in the
future, subject, however, to satisfying the requirements of any Delayed Payment
Date pursuant to Section 12; (ii) any Participant who has not experienced an
Involuntary Termination or a Constructive Termination coincident with or prior
to such Plan termination shall receive an accelerated lump sum payment, within
thirty (30) days following such Plan termination, of all salary continuation
payments to which he or she would have become entitled if such a termination of
employment had then occurred, without delay on account of Section 12; and (iii)
health benefits pursuant to Section 4 shall be provided to Participants
described in (i) and (ii) above upon their eligibility to elect COBRA
continuation coverage.”


--------------------------------------------------------------------------------